Case 1:11-cr-00059-LAK Document 938 Filed 08/31/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ae ee ee xX
UNITED STATES OF AMERICA,
-against- 11-cr-0059 (LAK)
SAIKOU DIALLO,
Defendant.
j~ eee ee ee eee Kee ee ew ew eB ee BP RP Ke eM ee eB ee MP eK eK ee eee »

LEwIs A. KAPLAN, District Judge.

Defendant requested appointment of counsel to represent him in exploring and, if
appropriate, making a motion for compassionate release. The Court indicated that it would grant such
a motion upon receipt of an affidavit establishing financial eligibility for CJA counsel.

The Court now is in receipt of such an affidavit, which will be filed when convenient.
It finds that financial eligibility has been established. Accordingly, CJA counsel on regular duty on
September 1, 2020 is hereby appointed to represent the defendant for that purpose.

The Clerk shall assure that such counsel is informed and any other necessary paperwork

Le

Lewis AN

United States Digtrict Judge

completed.
SO ORDERED.

Dated: August 31, 2020

 
